Citation Nr: 1010630	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his mother


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 
20, 1972 to December 19, 1972.  He was discharged due to a 
back injury that he sustained in a motor vehicle accident 
that predated his service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Nashville, Tennessee that denied 
service connection for the Veteran's nervous condition.  This 
case was remanded by the Board for additional development on 
three prior occasions.  The additional development prescribed 
in these remands having now been completed to the extent 
possible, the matter was returned to the Board for appellate 
disposition.

The Veteran and his mother testified before the undersigned 
Veterans Law Judge at a November 2004 hearing that was held 
at the RO.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with, or shown to have, an 
acquired psychiatric disorder until many years after his 
service.  

2.  The evidence does not show that the Veteran's psychiatric 
disorder(s), variously diagnosed as schizoaffective disorder, 
schizophrenia, major depressive disorder (MDD), depressive 
disorder not otherwise specified (NOS), posttraumatic stress 
disorder (PTSD), anxiety, and various personality disorders, 
onset during his service.  

3.  Moreover, to the extent that the Veteran currently has a 
psychosis, the evidence does not show that this disorder 
onset within one year after his service.  



CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed psychiatric disorder(s) 
were not incurred in, or caused or aggravated by, his 
military service and a psychosis may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  To the extent that the Veteran currently has a 
personality disorder, such disorders are not considered to be 
diseases or injuries for VA disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, including any medical or lay 
evidence, which is necessary to substantiate his or her 
claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  The Board notes that 38 C.F.R. § 
3.159 was revised in part, effective May 30, 2008.  See 73 
Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in September 
2002, prior to the RO's initial adjudication of his claim, 
that informed him what the evidence needed to show in order 
to establish service connection for a claimed disability.  
The letter also explained the evidence that VA already 
requested or obtained on the Veteran's behalf and explained 
the other types of evidence that would assist VA in 
determining the merits of his claim. 

Subsequently, in April 2005, the RO/AMC sent the Veteran 
another VCAA letter that explained VA's duty to assist the 
Veteran in obtaining relevant evidence that is necessary to 
his claim.  The letter further explained that while VA would 
request records not in the custody of the government, this 
could be done only if the records were sufficiently 
identified to enable VA to locate them and that it ultimately 
was the Veteran's responsibility to support his claim with 
appropriate evidence.  This letter also reiterated what the 
evidence needed to show to establish service connection for a 
claimed disability.  In September 2006, a letter was sent to 
the Veteran that explained the manner whereby disability 
ratings and effective dates were assigned.  The Veteran's 
claim was thereafter readjudicated including in Supplemental 
Statements of the Case (SSOCs) dated in June 2007 and in 
December 2009.  Thus, to the extent that any pre-decisional 
notice errors were committed, they were cured.  

In addition to its duty to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In connection with the current appeal, VA has of 
record evidence including VA treatment records, service 
treatment records, service treatment records, medical board 
records, records from various of the Veteran private 
treatment providers, Social Security Administration (SSA) 
records, and written statements that was submitted by the 
Veteran.  The Veteran was afforded VA examinations in 
connection with his claim herein.  

For the above reasons, the Board finds that VA met its duties 
pursuant to the VCAA.

Additionally, the Board finds that VA substantially complied 
with the instructions set forth in its most recent remand of 
this matter, which occurred in August 2007.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998); See Dyment v. West, 13 
Vet. App. 141, 146-147 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where Board's 
remand instructions were substantially complied with).  

Specifically, the remand instructed the RO/AMC to attempt to 
obtain all psychiatric records from the Veteran's period of 
service; all other records related to the any mental health 
treatment that he received during service; additional VA 
treatment records; and a new VA examination.  The record 
reflects that the RO/AMC contacted the medical facility where 
the Veteran was allegedly treated during his service, but 
that facility was unable to locate any medical records 
pertaining to the Veteran.  However, the hospitalization 
records were included as part of the Veteran's service 
treatment records and show that he was hospitalized for 
physical illnesses/injuries. All records pertaining to the 
Veteran's medical evaluation board (MEB)  were obtained.  VA 
treatment records from a hospitalization for drug addiction 
in 1976 and for treatment in 1999 were obtained, and a new VA 
examination was conducted.  The Veteran's vocational 
rehabilitation folder was destroyed and could not be obtained 
for that reason.  Therefore, the requirements set forth in 
Dyment and Stegall were met.  

II.  Service connection

The Veteran contends that his current psychiatric problems 
were caused by his brief period of military service in 1972.  
Specifically, the Veteran contends that he had a "nervous 
breakdown" during his service which led him to attempt 
suicide by slashing one of his wrists.  He alleges that all 
of the psychiatric problems he currently experiences are 
related to this.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
psychosis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred in, 
or aggravated during, service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Here, the Veteran's service treatment records do not reflect 
that he received any type of mental health diagnosis or 
treatment during his military service.  While a service 
treatment records reflect that the Veteran sustained a cut on 
one of his wrists while on leave, which required stitches, 
the record does not indicate how the Veteran sustained this 
cut and there is no indication that the Veteran was referred 
for any type of mental health counseling or assessment during 
or after the time that military medical personnel treated 
this cut.  The Veteran was also hospitalized during his 
service, but his treatment records reflect that this was for 
pneumonia and back pain. The treatment records pertaining to 
this hospitalization make no mention of any type of nervous 
condition.  

The documentation pertaining to the Veteran's MEB indicates 
that he was found to be medically unsuitable for military 
service due to residuals of a back injury that he sustained 
prior to joining the service.  These records make no mention 
of any type of psychiatric disorder.  Likewise, the Veteran's 
separation physical does not reference any psychiatric 
abnormalities but rather the box pertaining to the Veteran's 
psychiatric evaluation was marked "normal."

At various times, the Veteran reported that he was involved 
in drug and alcohol use before and after his military 
service.  In September 1976, nearly 4 years after his 
service, the Veteran was admitted to a psychiatric hospital 
for the first time.  At that time, the Veteran reported using 
amphetamines several times a day over the last 3 to 4 months 
and that he no longer wished to use these substances.  He 
reported that he used illegal drugs since approximately age 
14.  He did not report any history of a prior suicide 
attempt.  He was noted to express depressed and anxious 
feelings.  He was discharged against medical advice (AMA) 
less than one week after his admission.  The initial 
diagnostic impression was anxiety state status post (s/p) 
prolonged drug abuse, and the discharge diagnose was drug 
dependence.

The Veteran was next seen by VA in March 1999.  Then, for the 
first time, the Veteran reported a history of a "nervous 
breakdown in service" and a prior suicide attempt, but the 
treatment records do not contain any information about the 
timing of the Veteran's alleged suicide attempt.  The Veteran 
admitted abusing drugs and alcohol until approximately 1992.  

The Veteran did not seek psychiatric treatment from VA again 
until 2002.  He was referred to the mental health clinic in 
June 2002 secondary to complaints of excessive worry.  He 
reported labile mood and feeling of paranoia.  He reported a 
history of alcohol problems but stopped drinking 9 years ago.  
He reported a suicide attempt in 1972.  He was diagnosed with 
depressive disorder NOS and a personality disorder.  In 
August 2002, he was diagnosed with borderline personality 
disorder with secondary depression.  

Thereafter, the Veteran was referred for an assessment by a 
psychologist at which time the Veteran reported that he had a 
"nervous breakdown" during his service, attempted suicide 
during service, and was discharged due to his back problems 
and his psychiatric disorder.  The Veteran reported that he 
was emotionally abused as a child.  He denied using drugs 
prior to service other than sedatives that were prescribed by 
a physician.  The Veteran reported that he became very upset 
during his service because he believed his wife was 
unfaithful and that he tried to kill himself.  He reported 
that he believed that he was discharged from the service due 
to his psychiatric difficulties although the discharge was 
stated to be for a back disorder.  He denied having any 
disciplinary actions taken against him while in the service.

The Veteran reported an unstable work history after service, 
claiming that he would fail to go to work, leave work without 
permission, and engage in verbal altercations with coworkers.  
For these reasons, he believed he was unable to work at 
various times.  He reported frequent worries about world 
events as well as personal things.  He reported visual 
hallucinations that started when he worked as a night 
watchman.  He reported that he believed people could read his 
mind, steal his thoughts, and put thoughts into his head.  He 
reported that, at times, an unidentified demon gave him 
instructions.  He reported feeling depressed, and that this 
got worse over the past few years.  He also reported symptoms 
of anxiety, but denied symptoms associated with panic 
disorder, obsessive compulsive disorder, or posttraumatic 
stress disorder (PTSD).  However, he did report that he often 
thought his divorces and of a car accident that occurred 
after service in which he killed a friend.  He also reported 
using amphetamines since high school.    

The Veteran reported a lengthy history of assault and battery 
charges and driving while intoxicated charges.  He also 
reported that he was charged with involuntary manslaughter 
after the above described car accident but that he was 
acquitted of this charge.   

At that time, the Veteran was diagnosed with schizoaffective 
disorder, depressed type; alcohol dependence in remission; 
adjustment disorder with depression secondary to various 
physical disabilities and chronic pain; rule out (r/o) 
cognitive disorder NOS, and a personality disorder.  
Subsequent VA treatment records show various diagnoses 
including depressive disorder NOS, probable borderline 
personality disorder, personality disorder NOS, 
schizoaffective disorder, bipolar disorder, and 
schizophrenia. 

The Veteran was admitted to the hospital in September 2002 
for treatment of his psychiatric problems after he lost his 
job and his girlfriend left him.  He told medical staff that 
this was his first hospitalization for a psychiatric 
disorder.  He again claimed that he tried to kill himself by 
slashing his wrist while in the Army, and alleged that he 
tried to commit suicide on multiple other occasion by getting 
in vehicle wrecks, one of which resulted in the death of a 
friend.  He admitted a history of alcohol abuse but denied a 
history of drug abuse.  

Subsequently, in 2004, the Veteran was psychologically 
evaluated with respect to participation in the pain clinic.  
He denied any hospitalizations for physical reasons.  He 
again claimed that he had a "nervous breakdown" while in 
the military but did not report a suicide attempt.  
Psychological testing revealed a preoccupation with his 
physical health problems.  The Veteran was diagnosed with 
schizoaffective disorder.

In 2007, the Veteran began treatment at a private facility.  
He was diagnosed with PTSD and alcohol dependence in 
remission.  A social worker noted that the Veteran seemed to 
have been "traumatized" by his military experience but 
provided no details concerning this. 

The Veteran was first examined by VA with respect to this 
claim in October 2006.  At that time, the Veteran denied 
witnessing or being a victim or child abuse and reported that 
he had no stressors other than his family's finances.  The 
Veteran reported that he was taunted and harassed during 
basic training which caused him to have a "nervous 
breakdown" and to attempt suicide approximately 1 month 
after he began military service.  The Veteran told the 
examiner that he was told by military officials that he would 
be imprisoned if he tried to seek help from VA.  The examiner 
noted that the Veteran's service treatment records were 
devoid of any references to mental health difficulties or 
suicide attempts.  

The Veteran told the examiner that the car accident that 
resulted in the manslaughter charge occurred in 1973, but the 
examiner noted that a prior treatment record from August 2002 
indicated that the Veteran reported that this incident 
occurred in 1982.  He also reported getting into frequent car 
wrecks and fights, but explicitly denied getting into any 
vehicle accidents prior to his service.  The Veteran reported 
a distant history of problematic drug use and drinking, but 
denied any drug use prior to service.  He was diagnosed with 
schizoaffective disorder and alcohol dependence in remission. 

The examiner opined that the discrepancies in the Veteran's 
reported history over time and the inability to corroborate 
the initial onset of his symptoms called the Veteran's 
reported history into question.  However, the examiner opined 
that since both the Veteran and his mother testified at the 
Travel Board hearing that the Veteran's mental state got 
worse during his service, it was at least as likely as not 
that the Veteran experienced a "temporar[y] aggravate[ion]" 
of an unspecified preexisting psychiatric disorder during his 
service.  However, given the brief duration of his service 
and his current, enduring symptoms, multiple other factors 
contributed to the onset and maintenance of his current 
psychiatric disorder. 

The Veteran was reexamined by VA in June 2009.  At that time, 
he denied any problems with drugs or alcohol.  However, he 
admitted to various legal problems in the past including 
arrests for driving while intoxicated, aggravated assault, 
and manslaughter.  He reported that the vehicle accident that 
resulted in the manslaughter charge occurred in 1973 and that 
he was drunk at the time.  

The examiner diagnosed depressive disorder NOS, PTSD, and 
alcohol dependence in full and sustained remission.  She 
disagreed that the Veteran had any type of psychosis or 
personality disorder; she based the latter conclusion on the 
Veteran's reports that he was well adjusted prior to service.  
She opined that the Veteran's depressive symptoms onset in 
service because he attempted suicide while in the service.  
She opined that the Veteran's PTSD and alcohol dependence 
onset after the post-service car accident that resulted in 
the manslaughter charge.  She opined that she disagreed with 
the prior assessments of the previous VA examiner and the 
Veteran's treating VA providers and further opined the 
Veteran's history of hallucinations was a symptom of PTSD 
rather than psychosis.

SSA records reflect that the Veteran was granted disability 
benefits for diabetes and a mood disorder.  The Veteran 
reported a history of a suicide attempt on his SSA 
application but did not indicate when this occurred.    

The Veteran submitted various written statements in which he 
alleged that his psychiatric problems began in the military 
and that he tried to commit suicide while in the military.  
He also alleged that he saw various private physicians for 
psychiatric problems and was prescribed medication for 
attention deficit hyperactivity disorder (ADHD) but that he 
was unable to obtain any medical records from these 
physicians.  In an October 2005 written statement, the 
Veteran alleged that he tried to kill himself while on 
convalescent leave because of financial problems. 

At his November 2004 hearing before the undersigned, the 
Veteran alleged that he was diagnosed with a mental disorder 
immediately after returning from service but that the 
physician who made the diagnosis is now deceased. The Veteran 
alleged that he sought psychiatric treatment in service but 
was denied such treatment.  He claimed he was harassed while 
hospitalized for a medical condition.  He did not recall 
being processed for an MEB.  He alleged that he was told that 
he would be imprisoned if he sought VA benefits.  He claimed 
that he did not seek VA benefits until 2002 because he feared 
imprisonment.  

The Veteran also testified that he had legal troubles 
beginning the day he was discharged, at which time he was 
arrested for assault and battery and disturbing the peace.  
He testified that he tried to commit suicide in the service 
because he was being harassed by a drill sergeant for being 
too intelligent.  He testified he cut his wrist after being 
released from the hospital in service and that he wanted to 
get out of the military, but later testified that he did not 
want to get out of the military.  He reported that he told 
medical personnel that this was a suicide attempt and was 
threatened with nonjudicial punishment.  He testified he 
asked for mental health treatment but was refused treatment.  
He testified that various records were "blacked out" to 
conceal the reason that he was discharged.  He testified that 
he was diagnosed with a mental disorder by VA in 1975.

The Veteran's mother testified that her son's personality was 
different after he returned from the military.  

The evidence does not show that the Veteran's current mental 
disorder, whatever its nature, was caused or permanently 
aggravated by his military service.  While the Veteran 
referred to a suicide attempt that occurred during his 
service at various times beginning in 2002, this is not 
corroborated by his service treatment records.  Rather, as 
noted above, the Veteran's service treatment records do not 
show any kind of treatment or assessment for a nervous 
condition of any kind and do not make any mention of a 
suicide attempt.  While the Veteran did have stitches removed 
from his arm, there is absolutely no indication in the 
treatment records that the injury to the Veteran's arm was 
caused by a suicide attempt.  It is highly unlikely that the 
Veteran would not have received some sort of psychological 
assessment or treatment during his service if he had, in 
fact, attempted suicide.  Moreover, no mentions of any 
psychiatric problems were indicated in his MEB records, which 
pertained solely to a back disorder sustained in a car 
accident prior to the Veteran's service.  His separation 
physical also indicated his psychiatric condition was normal, 
which is inconsistent with the Veteran's reports that he 
sustained a "nervous breakdown" in service, that he was 
discharged due to his psychiatric difficulties, or that he 
attempted suicide during his service.

It is noted that the Veteran was hospitalized in service for 
lung pathology.  No psychiatric or personality symptoms are 
noted at that time, or at any time during the MEB processing 
for discharge.  It seems inconceivable that he could be 
treated for a suicide attempt and it would not be mentioned 
given the amount of treatment the Veteran was otherwise 
receiving.

Furthermore, it is notable that the records pertaining to the 
Veteran's hospitalization for drug abuse in 1976 do not make 
any mention of a prior suicide attempt.  Rather, the Veteran 
did not allege that he attempted suicide during his military 
service until 2002, approximately 30 years after his 
discharge.  Moreover, while the Veteran claims that he 
received treatment for a mental disorder immediately after 
his service, there is absolutely no documentary evidence 
corroborating this.  He did not report any prior psychiatric 
treatment or use of prescribed psychotropic medications when 
he was admitted to a psychiatric hospital for amphetamine 
abuse in 1976.  Moreover, at that time the Veteran was not 
diagnosed with any mental disorder other than anxiety state 
s/p prolonged drug abuse and drug dependence.  

Additionally, the Board notes that the Veteran's reports 
regarding his history are generally unreliable.  He has given 
different accounts of his history of drug and alcohol abuse, 
psychiatric treatment, and vehicle accidents at different 
times.  Additionally, when questioned about the reason for 
his alleged in service suicide attempt he at times attributed 
it to financial difficulties, at other times to a belief his 
wife was unfaithful, and at still other times to alleged 
harassment he sustained while in the military.  Thus, the 
Veteran's uncorroborated self-reports that his symptoms onset 
during his military service and that he attempted suicide 
during service are not deemed credible. 

The Board acknowledges that the VA examiner who performed the 
most recent VA examination opined that the Veteran's 
depression at least as likely as not onset during his brief 
period of military service.  However, her report indicates 
that her conclusion was based on the Veteran's reports that 
he had a nervous breakdown in service and that he attempted 
suicide in service.  As discussed above, the evidence of 
record does not substantiate that either of these events 
actually occurred.  A medical opinion that is based on an 
inaccurate factual history has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (Vet. App. 1963).  
Moreover, the fact that the examiner indicated in her report 
that the Veteran attempted suicide after a nervous breakdown 
in service is not competent evidence that these events 
actually occurred.  See, e.g., LeShore v. Brown,  8 Vet. App. 
406, 409 (1995).  

The VA examiner who performed the 2006 VA examination 
explicitly noted that the Veteran's reported history included 
many discrepancies.  He concluded that any increase in 
symptoms experienced by the Veteran during his service was 
temporary in nature and did not account for the Veteran's 
current mental disorder, which, as previously discussed, was 
not diagnosed until many years after his service.  Again, as 
noted previously, the Veteran was admitted to a psychiatric 
hospital in 1976 and was not found to have any psychiatric 
disorder other than anxiety s/p prolonged drug abuse and drug 
dependence.  Even if it assumed that the Veteran's drug 
abuse, which he at times admitted predated his service, got 
worse in service, primary substance abuse is not a disability 
for which service connection may be granted.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.301(d); Allen v. Principi, 237 F.3d 1368, 
1376 (2001). In any event, the Veteran is not currently 
diagnosed with drug abuse or dependence.  Moreover, to the 
extent that the Veteran currently has a personality disorder 
as shown in his treatment records, although not diagnosed by 
the VA examiners, this is not a disability for VA 
compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


